 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has been found that the Respondent has refused to bargain collectively Withthe Union as the exclusive representative of the employees of the Respondentin the appropriate unit. It will, therefore, be recommended that the Respondentbargain collectively with the Union, upon request, as the statutory representativeof the,employees in the unit found to be appropriate, and, if an understandingis reached, embody such understanding in a signedagreement.Since the record does not reveal any evidence that the Respondent has engagedin any other unfair labor practices, and since it appears that the Respondent'srefusal to bargain is based on its desire to litigate the issue of the Board's juris-diction over the operations of the Respondent, rather than a fundamental atti-tude of opposition to the objectives of the Act, it will be recommended merelythat the Respondent cease and desist from refusing to bargain with the Union asthe exclusive representative of the employees in the unit, and from in any man-ner interfering with the efforts of the Union to bargain collectively on theirbehalf.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAw1. International Association of Machinists. Lodge No. 750, Ind, is a labororganization within the meaning of Section 2 (5) of the Act.2.All mechanics, bodymen, painters, trimmers, apprentices, and helpers atthe Respondent's Colorado Springs, Colorado, plant, excluding all office andclerical employees, salesmen, guards, professional employees, and all super-visors as defined in the Act, constitute, and at all times material herein haveconstituted, a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3. International Association of Machinists, Lodge No. 750, Ind , was, on April19, 1950, and has been at all times material since, the exclusive representativeof all the employees in the unit above described for the purposes of collective bar-gaining within the meaning of Section 9 (a) of the Act.4 By refusing, on May 23, 1950, and thereafter, to bargain collectively withInternational Association of Machinists, Lodge No. 750, Ind, as the exclusiverepresentative of all the employees in the unit above described, the Respondenthas engaged in, and is engaging in, unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.5.By said refusal to bargain, the Respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act, thereby engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act[Recommended Order omitted from publication in this volume.]SUPERIOR COMPANY, INC.andTEXTILE WORKERS UNION Or AMERICA,CIO.Case No. 8-CA-425.May 17, 1951Decision and OrderOn January 29, 1951, Trial Examiner Isadore Greenberg issuedhis Intermediate Report in the above-entitled proceeding, finding that94 NLRB No. 90. SUPERIORCOMPANY, INC.587the Respondent had engaged in and was engaging in unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in other alleged unfair laborpractices and recommended that the complaint be dismissed in thisrespect. ' Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.TheRespondent also filed a request for oral argument.The request fororal argument is denied as the record 'and exceptions and briefs, inour opinion, adequately, present the issues and the positions of theparties.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions, briefs, and the entire record inthe case, and hereby adopts the findings,2 conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications :1.The Trial Examiner found that on or about August 24, 1950,during a conversation in the plant's cafeteria, General ManagerNicholas stated to employee Paul Baker that if Baker attended aBoard representation hearing then scheduled for September 6, hewould be dealt with as he had been on July 27, when he was laid off for7 days.The Trial Examiner made no finding as to whether or notthis statement was violative of the Act.Attendance by employees at a Board representation hearing for thepurpose of giving testimony, advice, or assistance or for any otherreason in connection with such proceeding is a form of concerted ac-tivity for the purpose of collective bargaining.As such it is pro-tected by the Act against interference, restraint, and coercion by theEmployer.We find that by threatening to penalize Paul Baker ifhe engaged in such activity in the future without giving a valid reasonfor its objection thereto, the Respondent interfered with, restrained,and coerced the employees in the exercise of the rights guaranteed inSection 7 of the Act in violation of Section 8 (a) (1) of the Act.2.We agree with the Trial Examiner's conclusion that this Re-spondent, by permitting a petition to be circulated among the em-ployees in its plant during working hours, which stated that theemployees neither needed nor desired a union of any kind, committed1 Pursuant to the piovisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Murdock and Styles]In the absence of exceptions,we adopt without discussion the Trial Examinei's findingthat the wage increase announcement by the Respondent in August or September 1950was made for bona fide business reasons and did not constitute an unfair labor practice. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDno violation of the Act.3The Respondent's action constituted nomore than acquiesce in antiunion activities of its employees duringworking hours.There is no evidence that comparable privileges ofcarrying on prounion activities in the plant were either sought by ordenied to adherents of the Union.Nor does the record show that theRespondent had any part in the preparation, sponsorship, or circula-tion of the petition.4We also adopt the Trial Examiner's conclusion that General Man-ager Nicholas' letter to the signers of the petition expressing hisgratification at the "cooperation and consideration" thus displayed bythese employees, and assuring them that he would be ready to do any-thing in "regards our business relationship or even in the personalmatters" cannot be reasonably construed as a premise to bestow bene-fits upon the employees in payment for having taken an antiunionposition .-53.We also agree with the Trial Examiner's finding that the Re-spondent refused the "Committee's" request for a day off to attend aconference with the Board's representative, and subsequently imposeda penalty upon the members of the Committee for taking a day offcontrary to the Respondent's instructions, because of its animusagainst the Union and a desire to frustrate the Union's efforts toorganize its employees, and thereby violated Section 8 (a) (1) and(3) of the Act.In its brief to the Board the Respondent argues that, assuming thatthe denial of the request was discriminatory, the employees' action intaking time off contrary to the Respondent's instructions amounted toinsubordination and that the employees thereby forfeited their rightto the protection of the Act.The employees, the argument runs, hadan adequate remedy to test the validity of the Respondent's instruc-tions, namely, they could have filed with the Board an unfair laborSThe Trial Examiner found that the Respondent not only permitted but "encouraged"the circulation of the petitionamongits employees.In so finding the TrialExaminerrelied on the following remark of Forelady Cronies to employee Floyd Brocowwhile shewas circulating the petition : "I hope you have luck "We do not agree with the TrialExaminer's finding that this isolated remark by a minor supervisor constituted encouragement by the Respondent of the circulation of the petition.4Cf. SomersetClassics,Inc , and ModernMfg. Co , Inc.,90 NLRB 1676,Kansas-NebraskaNatural Gas Company, Inc,90 NLRB 1423;Rubin Brothers Footwear, Inc ,91 NLRB 10;Royal Palm Ice Company,92 NLRB 12955ChairmanHerzog dissents from this holding, believingthat underall the circumstancesthe Nicholas letter constituted a violation of Section 8 (a) (1) of the Act.That letterreads as follows :It is with a deep sense of gratitudeand sincerethanks toyou for signing thepetition which was recently submitted to me by the employees of the Superior Company.I feel that with thiscooperationand consideration the companycannot help butto succeedPlease rest assured that if there is ever anything I can do whichregards ourbusiness relationship or even in the personal matters, please feel free to callupon me.Once again I wish to [sic] my thanks to youNice. SUPERIORCOMPANY, INC.589practice charge.Instead, itis asserted,they took the law into theirown hands and disobeyed the specific order of their Employer tocome to work, and their layoff to vindicate the Respondent's man-agerialauthority therefore was justified.We find no merit in thiscontention.Even assuming that the managerial authority of theRespondent was, as the Respondent claims, "flouted" by the employees'unauthorized absence, this was a direct consequence of the Respond-ent's own unlawful conduct.But for the Respondent's discriminatorydenial of the request there would have been no need to take any dis-ciplinarymeasures.6Nor did the employees in taking a day offcontrary to the Respondent's instructions engage in such serious mis-conduct as to forfeit the protection of the Act.While it is true thatthe employees disobeyed the instructions, nevertheless as found bythe Trial Examiner, the instructions themselves were discriminatoryand the purpose for which the employees sought the time off was toengage in legitimate organizational activities for the purpose of col-lective bargaining.Because the Respondent by its unlawful conductset in motion the chain of events which it contends resulted in the'disregarding of its authority, it may not be now heard to say that theresponsibility therefor rests elsewhere.OrderUpon the entire record in the case and pursuant to Section 10 (c).of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Superior Com-pany, Inc., Piqua, Ohio, its officers, agents, successors,, and assigns,shall:1.Cease and desist from :(a) Interrogating employees concerning their union membership,.or threatening them with reprisal for engaging in concerted activityfor the purpose of collective bargaining.(b)Discouraging membership in Textile Workers Union of Amer-ica,CIO, or any other labor organization of its employees, by dis-crinnnultory layoffs, or by discriminating in any other manner inregard to the hire and tenure of employment or any term or condition.of employment of any of its employees.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to jour or assist Textile Workers Union of Amer-ica,CIO, or any other labor organization, to bargain collectivelycCf Republic Ai iat,oma Corporation v N L R B .324 U S. 793, where an employee-violated a rule against solicitation at the plant by soliciting on his own time in the face-of a warning not to engage in such activityThere the Supreme Court held that if the'rule against' solicitation was invalid as to union solicitation on the employee's own time,a discharge because of violation of that rule wag-violative of Section 8 (3) of the Act 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough representatives of their own choosing, to engage in con-certed activities for the purpose of collective bargaining or othermutual-aid or protection, or to refrain from any or all of such activi-ties, except to the extent that such rights may be affected by an agree-,ment requiring membership in a labor organization as a condition of,employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Make whole Paul Baker, Miriam Baker, Donna Bryson, EvelynBryson, and Zelpha McNutt, for any loss of pay they may havesuffered by reason of Respondent's discrimination against them, bypayment to each of them of a stun of money equal to the amount whichhe or she normally would have earned as wages from the date of his orher discriminatory layoff to the date upon which Respondent rein-stated him or her to its employment, less his or her net earnings duringthe period of such layoff.(b)Upon request, make available to the Board and its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due.(c)Post at its plant in Piqua, Ohio, copies of the notice attachedto this Order, entitled "Appendix A." 8Copies of said notice, to befurnished by the Regional Director for the Eighth Region, shall, afterbeing signed by the Respondent's representative, be posted by theRespondent, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Eighth Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleges that the Respondent committed unfair labor practices by an-nouncing a forthcoming general wage increase to its employees inlate August or early September 1950, by its conduct in relation to thedistribution of an antiunion petition in its plant, or by its dischargeof Paul Baker on August 28, 1950.'Since the issuance of the complaint,Donna Bryson has married and is now known asMrs Donna Bryson Lyon8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words,"A Decision and Order,"the words,"A Decree of the United States Court of Appeals Enforcing." StPERIOR COMPANY, INd'Appendix ANOTICE TO ALL EMPLOYEES591Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in TEXTILE WORKERSUNION or AMERICA, CIO, or any other labor organization of ouremployees, by discriminatory layoffs, or by discriminating in anyother manner in regard to the hire and tenure of employment orany term or condition of employment of any of its employees.WE WILL NOT interrogate our employees concerning their unionmembership and activities, or threaten them with reprisal forengaging in concerted activity for the purpose of collective bar-gaining, or in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, toform labor organizations, to join or assist the above-mentionedunion, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all ofsuch activities.WE WILL make whole the employees named below for any lossof pay suffered as a result of the discrimination :Paul BakerEvelyn BrysonMiriam BakerZelpha McNuttDonna BrysonAll of our employees are free to become, remain, or refrain frombecoming or remaining members of the above-named union or anyother labor organization, except to the extent that any such rightmay be affected by an agreement as authorized in Section 8 (a)(3) of the Act.We will not discriminate in regard to hire ortenure of employment or any term or condition of employmentagainst any employee because of membership in of activity onbehalf of any such labor organization.SUPERIOR COMPANY, INC.,Employer.Dated --------------------By -----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDIntermediate Report and Recommended OrderBernard Ness, Esq.,for the General Counsel.Henry G. Friedlander, Esq.,of New York, N. Y., for the Respondent.Mr. William H. Walters,of Toledo, Ohio, for the Union.STATEMENT OF THE CASEUpon a charge and amended charge duly filed by Textile Workers Union ofAmerica, CIO, herein called the Union, the General Counsel of the NationalLabor Relations Board, herein respectively called the General Counsel and theBoard, by the Regional Director for the Eighth Region (Cleveland, Ohio), issuedhis complaint dated December 1, 1950, against Superior Company, Inc., hereincalled the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat 136, herein called the Act. Copies of thecomplaint, the charge and amended charge, and a notice of hearing thereonwere duly served upon the Respondent and the Union.With respect to unfair labor practices, the complaint alleged in substancethat the Respondent: (a) During and after March 1950, infringed upon thestatutory rights of its employees by interrogating them regarding .their unionaffiliations; (b) promising them benefits for refraining from affiliating with theUnion, and threatening them with reprisals if they did affiliate with or assist it ;(c) and by encouraging and ratifying the distribution of an antiunion petitionamong its employees.The complaint further alleged that the Respondent, inviolation of Section 8 (a) (3) of the Act, on or about July 27, 1950, laid off fiveemployees' because of their activities on behalf of the Union, and on or aboutAugust 28, 1950, discharged employee Paul Baker, and has since refused to rein-state him, because of his affiliation with the Union and his activities on its behalf.In its answer duly filed, the Respondent denied that it had committed anyunfair labor practices.Pursuant to notice, a hearing was held on December 19 and 20, 1950, at Piqua,Ohio, before the undersigned Trial Examiner, duly designated by the Chief TrialExaminer of the Board.The General Counsel and the Respondent were represented by counsel and par-ticipated in the hearing.The Union was represented by one of its national repre-sentativesFull opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded all parties.At the opening of the hearing, counsel for the Respondent moved to strike para-graph VI of the complaint on the ground that the charge and amended charge didnot contain a "short, concise statement of facts with regard to the allegationscontained in Paragraph VI, as provided by the rules and regulations of the-National Labor Relations Board " This motion was denied. A motion bycounsel for the Respondent, at the conclusion of the General Counsel's case, todismiss the complaint, was denied.This motion was renewed at the conclusionof the hearing and ruling thereon was reserved. It is disposed of by the findings,conclusions, and recommendations hereinafter madeThe Genera al Counsel'smotion, also made at the close of the hearing, to conform the pleadings to theproof with respect to formal matters, such as the spelling of names and the like,was granted without objectionOpportunity was afforded the parties to presentoral argument after they had rested their cases, and to file briefs, and proposedIPaul Baket, Miriam Baker, Donna Bryson, Evelyn Bison, and Zelpha 1lcNutt P1SUPERIOR'COMPANYhIIINC f593,findings of fact anti conclusions of law, with the.'Trial Examiner: , Counsel forthe. General Counsel and the-Respondent were heard in-oral argument.No briefsor other.'douinents were received. from any of the parties.-Upbn'theientire record in the case, and from my observation of the, witnesses;'Imake the following:FINDINGS OF FACTI;THE BUSINESS OF. THE RESPONDENTSuperiOr Company,. Inc., is an Ohio corporation, having its principal office andplace, of business at Piqua, Ohio, where it is engaged in the manufacture, sale,and distribution of men's cotton knit underwear, broadcloth shorts, and relatedproducts: .During the. period herein material, the Respondent purchased annually raw.,materials valued at in excess of $1,500,000, of which more than 95 percent wapurchased from suppliers located outside the State of Ohio, and was shipped tothe Respondent's plant in Piqua, Ohio.During the same period, the Respondent .produced at, its said plant, and sold, finished. products valued. at in excess: of$2,000,000, of which more than 90 percent was sold and delivered to customers: inplaces outside the State of.Ohio.The Respondent concedes, and I find,. that, the Respondent is engaged in, com-Inerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union, of America, CIO, is, a labor organization admittingemployees of the Respondent to membership.M. THE UNFAIR LABOR PRACTICESA. Backgrounzd; sequence of events',The Respondent's plant at Piqua, Ohio, is managed by General ManagerDimitri Nicholas, who is also a vice president of the Respondent. During theperiod herein dealt with, from '350 to 400 workers were employed in the said plant.After some organizational efforts among the aforesaid employees, the Union,on June 5, 1950, wrote to-General Manager Nicholas, asserted that it had beendesignated by a majority of the employees to act as their collective bargainingrepresentative, and requested that a bargaining meeting between the Union andthe Respondent be arranged. Nicholas did not reply to this'letter..On June 15, 1.950, the Union filed,a petition with the Board for investigationand determination of the question of representation raised by its rejected claim.'In accordance with the'usual practice, the Regional Office of the Board scheduledan informal conference among representatives of the Board, the Respondent, and,the Union for July 26, the'purpose of which was to attempt to secure agreementof the parties for a-consent election as a means of determining the. bargainingrepresentative of the Respondent's employees, and thus to obviate the formaland more time-consuming procedures which would ensue in the absence of suchan agreement..The Board field examiner in charge of the case sent out notices for the July 26conference to be held in the Respondent's offices at Piqua.The Respondentobjected to such an arrangement, however, and informed the field examiner that2Unless otherwise indicated, the findings of fact made herein are based on undisputedevidence.Case'No. 8-RC-926.953841-52-vol. 94-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile it was willing to confer with a representative of the Board, It would standon its legal right to refuse to meet with the Union until that organization wascertified by the Board.The Respondent also informed the Board that it wouldprefer that even a limited meeting between representatives of the Respondentand the Board be held in some place other than Piqua.General Manager Nicholas testified at the hearing that the Respondent's objec-tion to having the conference take place in Piqua was based oil his feeling thatthe employees might be "influenced" by seeing the Respondent meet with aBoard representative, because the "coming [of the Board representative had]been heralded by circulars" distributed by the Union, in which, as Nicholastestified, the Union boasted of having brought about such a meeting.Nicholasfurther testified that he wished to avoid giving the employees the impressionthat the Union was "going to tell us what will happen and what will be done,"or that the Respondent in any way recognized the right of the Union to meetwith it.'The July 26 conference was, consequently, rescheduled to be held at Dayton,Ohio.Upon being advised of this arrangement by the Board, the Union sent aletter, dated July 20, 1950, to General Manager Nicholas, informing him thatfive named employees of the Respondent ' had been designated to attend theaforesaid conference "as the Union committee," and requesting that they begranted the day off from work for that purpose.' On July 25, Nicholas telegraphedthe following reply to the Union :RE YOUR LETTER JULY 20TH. OUR MEETING ON JULY 26TH WITHMR. VINCEK NATIONAL LABOR RELATIONS BOARD ONLY. WE CAN-NOT CONTENANCE ABSENCE OF ANY EMPLOYEE UNDER PRESENTCONDITIONS.In addition to sending the foregoing message to the Union, Nicholas summonedthe members of the union committee individually to his office, told them that hehad received the Union's request, stated that while there was to be a meeting onJuly 26 between representatives of the Board and the Respondent, there wasnot going to be one between the Respondent, the Board, and the Union, said thathe could not countenance their absence from work on the 20th, and, finally,instructed them to be at work on that day, failing which they would be dis-ciplined.'4 After giving the above-summarized testimony,Nicholas was recalled to the standby Respondent's counsel and asked the following question:"Mr. Nicholas,as a result ofa conversation with me last night, have you refreshed your recollection with regard tothe direct reason why the company wanted the conference with Mr. Vincek[the Boardfield examiner] to be held at Dayton, Ohio?"Nicholas answered that he had made thisrequest for the convenience of the Respondent's counsel,who was coming from NewYork City to attend the conference. I do not credit this testimony.'Paul Baker,Miriam Baker,Donna Bryson,Evelyn Bryson,and Zelpha McNutt.6Despite the Respondent's assertion to the field examiner that it would refuse to meetwith the Union at the July 26 conference, the Board representative went forward witharrangements to have the Union represented at the conference.This was based on hishope, as appears from the record, that if lie brought the parties together, the Respondentmight be persuaded at the last minute to consent to participate in discussions with theUnion.As will hereinafter be seen, this proved to be a. vain expectation.'The record reveals that one of the five members of the union committee, Miriam Baker,was absent from work (with permission) on the day previous to July 26, and so was notpersonally interviewed by Nicholas with respect to the request for time off on the 26thas were the other four members. In view of Nicholas' telegram to the Union decliningto grant the committee members the day off, and the fact that Paul Baker, MiriamBaker's husband,was told by Nicholas that the request was rejected,it is reasonable to SUPERIORCOMPANY, INC.595Despite Nicholas' prohibition, the five employees in question did absent them-selves from work on July 26 for the purpose of attending the conference in Day-ton.When they arrived at the scheduled place for the meeting, the membersof the union delegation found the Board field examiner and the Respondent'srepresentatives there together.The field examiner at this point made a finalattempt to persuade the Respondent to consent to a joint conference, but whenthis proved unsuccessful, the representatives of the Union withdrew.They metwith the Board field examiner later in the day, after the latter had completedhis discussions with the Respondent.On July 27, the day following the scheduled Dayton conference, all five em-ployees on the union committee returned to their respective jobs.During thatday each of them was summoned to the office of General Manager Nicholasand laid off until August 7, 1950, being told that this discipline was being im-posed in punishment for their action in absenting themselves from work theday before in the face of Nicholas' instructions to the contrary.After the above-described layoff of the five members of the union committee,and their subsequent return to work, Paul Baker, one of the aforesaid em-ployees, was discharged on August 28, 1950, allegedly for being an unsatisfac-tory employee.During a period of approximately a week preceding the July 26 meeting,employee Marie Rapp had, with some assistance from one or two other rank-and-file employees, secured the signatures of a number of the Respondent'semployees to petitions reading as follows, which Rapp had herself drawn up:We are the people who work at Superior in Piqua.We are satisfiedwith conditions and the way we are treated.We have always worked outany problems which come up with Mr. Nicholas and have always been fairlytreated.We don'tneedorwantany union of any kind in our mill.Rapp and her helpers openly solicited signatures to the petitions in the plant,some of the signatures being obtained during the working hours both of thesolicitors and the solicitees.It is undisputed that the Respondent, throughGeneral Manager Nicholas and one or more of its supervisors, was aware of thefact that the petition was thus being distributed among the employees and didnothing to stop this activity.After the signed petitions were presented to Gen-eral Manager Nicholas on or about Monday, July 24, he caused letters of thanksto be sent to each signer thereof, expressing his gratification for the "cooperationand consideration" thus displayed by these employees, and assuring them thathe would stand ready to do anything he could for them "as regards our businessrelationship or even in personal matters." eAfter receiving both the petitions above referred to and the letter from theUnion requesting that the five employees constituting the union committee beexcused from work on July 26, Nicholas noticed that employees Paul Baker,Miriam Baker, Donna Bryson, and Evelyn Bryson, who were members of theunion committee, had signed the antiunion petition.On or about July 25, Nich-infer, and I find,that MiriamBaker was informedof the Respondent's rejection of therequest for the day off before she attended the scheduled conference on July 26.Paul Baker testified that duringhis conversationwith Nicholas on the above-describedoccasion,Nicholas made remarks to the effect that the Respondent was in a position tomove its operations to another town, and that some other town would be glad to offerinducements to it to do soNicholas denied having made any such remarks.His secretary,Nancy Dolph, who was present during the conversation, also denied that Nicholas hadmade any such statements. I credit Nicholas' and Dolph's denials eBEmployee Rapp testifiedthat she presentedthe signed petitionstoNicholas on:Tuesday, July 25, but since some of the letters ofthanks to employees who signed aredated July 24, the petitionsmusthave beengiven to Nicholas at least that early.Theexact dayis of no importance. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDolas summoned each of these four employees individually to his office, calledtheir attention to the'seeming inconsistency of theirrhaving signed such a.petitionwhile serving as members of a union committee,and asked each of them "whichside of the fence" they were on.Thereupon, either at Nicholas' suggestion or ontheir own initiative,each of the employees erased or crossed his or her signa-ture off the antiunion petition.'As a consequence of the refusal of the Respondent to agree to participate inan informal conference with the Union, the Regional Office of the Board sched-uled a formal hearing on the Union's representation petition, to be held on Sep-tember 6, 1950.Notices thereof were sent to the parties sometime in the latterpart of August.Shortly thereafter, on or about Thursday, August 24, the Boardfield examiner in charge of the case notified the Respondent that since theUnion had filed unfair labor practice charges against the Respondent, furtherproceedings with respect to the representation petition would be postponed.Atabout this time, General Manager Nicholas, at a meeting of the employees, an-nounced that a wage"inc"rease would shortly be granted to all employees of theplant.B. The contested issues1.The legality of the Respondent's announcementof a generalwageincreaseThe General Counsel contends that the Respondent announced a forthcominggeneral wage increase for the employees in late August or early September 1950, inorder to forestall the organizational efforts of the Union. In support of this con-tention he points to the undisputed fact that the Respondent had never beforeeffectuated a general, or "across-the-board," wage increase for all employees, andargues that the suspicious timing of this unprecedented announcement, just whenthe Union's attempt to organize the employees, and the Board proceedings arisingtherefrom, were "coming to a head," indicates that the wage increase was pro-claimed by the Respondent at a strategic time in order to win the employeesaway from adherence to the Union.The Respondent denies that the announced wage increase was actuated by anysuch purpose. It adduced testimony by General Manager Nicholas to the effectthat efforts had been made by the Respondent for several years prior to 1950,gradually to institute a satisfactory wage structure for its employees, whichwould represent a just and proper ratio among the wage rates for the variousoperations in the plant.This had been done, according to Nicholas, by makingadjustments of wage rates in individual cases as inequities became apparent,and, byJuly or August 1950, he was satisfied that an adequately balanced wagestructure had been achieved. In August or September 1950 however, he testi-fied further, it became obvious, by reason of rising prices and a widespreadmovement on the part of other employers to raise wages, that a pay increase forthe Respondent's employees was in order.Because by this time, as Nicholastestified, the wage rates in the plant were on an equitable basis, he felt that hewas in aposition to effectuate a general or "across-the-board" increase insteadof having to scrutinize and adjust each employee's rate of pay individually.9 Based on the composite testimony of Nicholas,both Bakers, and the two Brysons,whose versions of the conversations are not in conflict.Nicholas testified,in additionto the above,that he questioned each of the four employees as to whether or not theyhad been coerced into signing the antiunion petition,and that the reason for his inter-viewing them was to ascertain whether or not coercion had been directed against anyprounion employees.While Nicholas'motives for conducting these interviews might bematerial under some circumstances,I deem them immaterial to the issues herein in viewof the disposition hereinafter made of the matter of the conversations in question. SUPERIORCOMPANY, INC.597I am not persuaded that the General Counsel has met the burden of establish-ing affirmatively by a preponderance of the evidence that the announcement bythe Respondent of the aforesaid general wage increase was illegally motivated.The timing of the announcement, coupled with the Respondent's obvious hostilityagainst the Union," raises some suspicion as to the Respondent's purpose inpublicizing an impending raise in pay for its employees, but other circumstancessurrounding the wage increase are such as to lend credence to the explanationadvanced by Nicholas.Thus, there is evidence in the record supporting histestimony that he had granted individual raises to employees in the past. Forall that apl3ears, therefore, the Respondent's wage structure may have been thusequalized to a point where it could reasonably be expected to take the hithertounprecedented step of effectuating whatever changes in pay rates there-after became necessary on a plant-wide basis.Moreover, as is generally known,wage increases were being granted by other employers on a widespread scaleduring the period here in question, so that Nicholas' testimony that he feltcalled upon to increase the Respondent's wage rates at the time is indeed plausi-ble.In the light of the recPord as a whole, I conclude and find that the wageincrease announcement by the Respondent in August or September 1950, wasmade for bona fide business reasons, and did not constitute an unfair laborpractice.2.The legality of the Respondent's conduct in relation to the distribution of theantiunion petition among its employeesAs has been set forth above, the Respondent knowingly permitted, and indeedencouraged," a petition to be circulated among the employees in its plant duringworking hours, which stated the view that the employees neither needed nordesired a union of any kind.Upon being presented with the signed documents,Nicholas, in letters to each of the signers, expressed thanks for the sentimentstherein expressed, and assured them of his readiness to do whatever he couldin the future to help them, if called upon, either in a personal or a business way.The General Counsel contends, and cites authorities which he claims sustainhis position, that by permitting, encouraging, and "ratifying" the circulation ofthe antiunion petition, the Respondent violated Secton 8 (a) (1) of the Act.He further argues that Nicholas' assurances to the signers of the petition thathe would do whatever he could in the future to help them, constituted a "promiseof benefit," within the meaning of the Act, for repudiation of the Union by theemployees concerned.I do not agree that the Respondent's above-described conduct constituted un-fair labor practices.It is true that the Respondent assented to the circulation ofthe.petition on its premises during working hours.However, the record is devoidof evidence that comparable privileges of carrying on prounion activities in theplant were either sought by or denied to adherents of the Union. There is thuslacking from this ease the factor of disparate treatment, or discrimination,which, in some of the decisions cited by the General Counsel, led to a findingthat unfair labor practices had been committed.Nor do we find in this recordanother of the important elements upon which the decisions cited by the General11 The Respondent's attitude of hostility against the Union was plainly revealed byGeneralManager Nicholas in the course of his testimony at the hearing. See, forexample, his explanation, above summarized, for the Respondent's refusal to meetinformally with the Union as requested by the Board, and for refusing to hold even theconference with a Board representative in Piqua.11One witness, Floyd Brocaw, testified, and I find, that he (Brocaw) was seen byForelady Grace Comes circulating the petition in the plant, and that Comes remarked,"I hope you have luck." 598DECISIONS OF NATIONAL, LABOR RELATIONS BOARDCounsel are based,for there is no evidence that coercion or- promises of benefitcontributed to or had any part in the distribution of the antiunion petitions orthe securing of signatures to them.Thus the Respondent's conduct here underconsideration resolves itself to no more than an acquiescence in or encourage-ment of the legal antiunion activities of some of its employees on its premisesduring working hours. I do not perceive any violation of the Act in such conductstanding alone.As for the expansive assurances in the letters from Nicholas to the signersof the petitions,that he stood ever ready to help them when called upon, I ammore inclined to view these as somewhat fulsome expressions of gratitude thanas promises to bestow benefits upon the employees in payment for having takenan antiunion position.A different light might have been shed upon these state-ments had the Respondent,in contrast to its grateful reaction to the petition,been shown to have threatened reprisals against those employees who choseto affiliate with the Union,but in the absence of such a background,I am un-willing to find that by sending to employees the letters above discussed, theRespondent violated the Act.a3. Interrogation of members of the union committeeIt will be remembered that General Manager Nicholas admittedly summonedemployees Paul and Miriam Baker and Donna and Evelyn Bryson to his officeon or about July 25, 1950,charged them with inconsistency in having signed theantiunion petition when, in fact,they were members of a union committee, andasked some or all of them "which side of the fence they were on."The Respondent contends that Nicholas'aforesaid question addressed to theemployees was "not for surveillance,not for espionage or spying,but [was]solely" part of an inquiry by Nicholas to ascertain whether or not the fouremployees had been coerced into signing the antiunion petition.The Respondents'argument overlooks the well-settled rule that"the legalityof such interrogation does not turn on motivation."12The questioning of em-ployees by their employer as to their union affiliations,activities,or preferenceshas been held to beper se aviolation of Section 8 (a) (1) of the Act, because itinterferes with their right to engage in union activities free from"employerintermeddling,intrusion,or even knowledge,"and because it has a tendency torestrain or coerce employees in the exercise of the rights guaranteed in Section711It is plain that even if Nicholas'testimony as to his reasons for questioningthese employees be believed,the necessary effect of his requiring them to assumean unequivocal position for or against the Union,and to disclose that positionto him, was nevertheless coercive,and constituted interference with and restraintof the employees in the free exercise of their statutory rights.Accordingly, I conclude and find that by interrogating the four members ofthe union committee as above described, the. Respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed bySection 7 of the Act, thereby committing unfair labor practices within themeaning of Section 8 (a) (1).4.The disciplinary layoff of the members of the union committeeWith respectto the layoff imposed by the Respondent upon the five membersof the union committee to penalize them for having absented themselves fromwork on July 26, the General Counsel's argument may be summed up as follows:12NewJersey CarpetMills,Inc., 92 NLRB 604.13Standard-Coosa-Thatcher Company,85 NLRB 1358 SUPERIOR COMPANY, INC.599He concedes that in the ordinary course of affairs an employer is the solejudge of such questions as whether or not employees should be granted leavesof absence from their work, and that this general rule applies even where thepurpose of a requested leave of absence is to enable employeesto engage inlegitimate union activities.The General Counsel points out, however, that thisprinciple does not absolve an employer from the prohibitions enunciated in theAct against discrimination to encourage or discourage membership in any labororganization, or other interference with employees' statutory rights.He further'contends that the Respondent in this case refused permission to the five membersof the- union committee to take the day off from work on July 26, not for thelegitimate purpose of preventing disruption of operations in its plant, but solelybecause of the Respondent's animus against the Union, and because the purposeof the requested leave of absence was'to enable the employees to represent theUnion at the conference called by the Board.Moreover, the General Counselasserts, the layoff penalty imposed by the Respondent on the employees fortaking the day off to attend the conference was similarly discriminatorily moti-vated, rather than by an application by the Respondent of a normal policy ofmaintaining discipline.The defense advanced by counsel for the Respondent rests on several grounds.In the first place, he contends, the Respondent's plant was busy at the timein question, and the Respondent felt that the five committee members could notbe spared from their work. In sum, then, the rejection of the request for theday off was motivated by legitimate business considerations.Further, accordingto counsel for the Respondent, the latter had informed the Board and the Unionthat it would refuse to participate in a conference with the Union;therefore thefive committee memberswere asking to take the day off for the purpose ofgoing to a meeting that wasn't going to take place." In any event, counselargues, even if the denial of the request be deemed discriminatory, the employeeswere unjustified in disobeying the Respondent's instructions and absenting them-selves from work, since they could have sought a remedy for that discriminationfrom the Board It was incumbent upon the employees, this argument runs, tosubmit to the Respondent's instructions and to seek redress from the propertribunalBecause they did not do this, but instead "flouted managerial author-ity," the Respondent was justified in imposing a penalty on them in order topreserve plant discipline.Careful consideration of the record leaves little room for doubtas to theRespondent's discriminatory motivation for rejecting the request for a day's leaveof absence from work on July 26 for the five members of the union committee.It is established by the ten tiiitony of General Manager Nicholas himself, and Ifind, that in the ordinary course of the Respondent's business, the Respondenthas followed an exceedingly liberal policy with respect to granting time off fromwork to employees, and has even tolerated pet sistent absenteeism in some cases.Thus, employee Ruth Cox was not disciplined (nor even, so far as the recordshows, reprimanded) for frequently absenting herself from work with andwithout permission over a considerable period of time.Nicholas testified thathe tolerated Cox's absenteeism because of his sympathyfor her status as awidowed mother, and that when her repeated absences were called to his atten-tion by Cog's supervisor, lie instructed the supervisor to "overlook" it and "dothe best you can "" Employee Francis, who worked for the Respondent fori+According to Nicholas, he finally ordered Cox discharged when her absenteeismpersisted after she had remarried,and Nicholas felt that her domestic situation no longerjustified her conduct:The point is, however,that in the ordinary course of business,Nicholas was very tolerant even of egregious absenteeism, and was willing to take anemployee's personal difficulties into consideration. 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDapproximately a month before voluntarily leaving, absented himself from workat least twice during that period, without asking for permission,and was neverreprimanded or disciplined therefor."Nicholas testified that when Francis'supervisor consulted him as to "what are we going to do with him [presumablyabout Francis' absences],"he (Nicholas) instructed the foreman to allow Francisto continue.Nicholas explained that he realized that Francis was an aspiringmusician,occasionally was up late nights participating in radio or televisionprograms, andthat he did not wish to interfere with Francis' attempts to furtherhis musical career.Employee James Anderson is customarily granted time offto attend the county fair because he has made it a lifetime practice not to missthe fair.This employee has also been granted time off from work for suchreasons of personal convenience as to attend to the grinding of feed for hischickens,and other employees are, apparently as a matter of course,grantedtime off for a variety of personal reasons, such as to make hay, attend weddingsor funerals,and the like.Against the background of the Respondent's customary liberality in grantingtime off to employees," even for reasons which, in some cases, were far fromweighty, the rejection of the request for a day off for the members of the unioncommittee appears discriminatory on its face." The Respondent contends, how-ever, that since the request was for the simultaneous absence from work of 5employees, it was justified in fearing that such absence would seriously hamperthe operations of its plant, and that such a group request for time off is not com-parable to the usual situation where an individual employee- seeks a day off. Inthis connection, it is to be noted that the 5 committee members worked on differentoperations in scattered departments of the plant, 18 and that the Respondent hadstanding arrangements in its plant to transfer employees from less essential tomore essential operations to avoid disruption of its flow of production in the eventof temporary absences.In a plant employing almost 400 workers the simul-taneous absence for :I day of 5 employees working in different departments wouldhardly be expected to create an abnormal problem of temporary replacement.I likewise see no merit in the Respondent's argument that it was justifiedin refusing permission for the absence because it had already indicated itsrefusal to meet with representatives of the Union, and the purpose of therequested leave of absence was thereby obviated. So far as the Union was con-cerned, the Board's request to meet on July 26 was still in effect, and in fact,a conference was held on that day between the Board field examiner and theunion representatives.Itwas not within the province of the Respondent todetermine by its own unilateral refusal to meet with the Union that no properoccasion therefore remained for a conference between a union committee and thefield examiner 1915Francis testified that his absences usually occurred on a Monday,and were occasionedby his having been up late the previous night, with the result that he was"lust toodog-goned tired to go in Monday morning,so I didn't."16The Respondent stresses the fact that the plant was busy on July 26. The recordshows,however, that the plant was busy throughout the period here in question (atleast a few months before and after July 26).Some of the specific instances cited above,of the Respondent's toleration of absences from work,occurred during the aforesaid period.17 CfEnglish Mica Company,92 NLRB 766.1sAt the time herein discussed,Paul Baker was employed in the shipping room ; MiriamBaker In the second floor knit-briefs department; Evelyn Bryson in the fourth floor press-ing department;and Donna Bryson in the fifth floor leg-hemming department. The recorddoes not reveal where Zelpha McNutt was employed.19 Compare withEnglish Micacase,supra,in which the employees took a day off with-out permission to testify at a Board hearing in a representation case,and in which itturned out that they actually did not testify. SUPERIORCOMPANY, INC.'I am convinced that the Respondent rejected the request for reasons other thanbona fide business considerations.A significant clue as to its motivation isafforded by the testimony of General Manager Nicholas.As has been set forthabove, Nicholas testified in effect that he refused to participate in an informalconference with the Union on July 26, because he wished to prevent the Union fromacquiring whatever prestige might accrue to it among the employees from the Re-spondent's consenting to meet with it.When asked whether "that was one of thefactors in [his mind] when [he] refused these employees permission to attend thismeeting . . . ," Nicholas answered, "Yes, that plus the fact that there wasnot going to be a meeting with the employees."Asked whether he did not wish toavoid "in any way [giving] the appearance of meeting with the Union," he againanswered in the affirmative.I conclude from the foregoing, and on the basis of the record as a whole, thatin the normal course of the Respondent's business, and absent the element of theUnion's organizational campaign, and the Respondent's hostility thereto, a requestof the five employees in question for a day off at that particular time wouldreadily have been granted. I further conclude and find that the aforesaid requestwas rejected by the Respondent because of the Respondent's animus against theUnion, in order to frustrate the Board's attempts to expedite a determinationof the question of representation raised by the Union's petition, and for the pur-pose of interfering with the Union's attempts to organize its employees 20 I fur-tlie?r conclude and find that the Respondents rejection of the request for suchreasons constituted discrimination against the five employees on the union com-mittee in regard to the terms and conditions of their employment, to discouragemembership in the Union, and that it interfered with, restrained, and coerced theRespondent's employees in the exercise of the rights guaranteed by Section 7of the Act, all in violation of Section S (a) (1) and (3) of the Act.The question remains whether the Respondent's imposition of a layoff on thefivemembers of the union committee, to penalize them for disobeying its dis-erinnnatory instructions, constituted an unfair labor practice.This questionseems to be answered squarely in the affirmative by the Board's holding inRelrannce Mgsvfact oring Ooiiipan,j,60 NLRB 946, 950. In that case, four em-ployees had requested permission of their employer to leave work in order totestify at a Board representation hearing.The employer's denial of such per-mission was motivated, as the Board held, by the employer's "desire to interferewith [the representation] proceeding and by its anti-union animus, and consti-tuted a discriminatory application of its policy with respect to the granting ofrequests by employees for short leaves." In the face of the employer's denialof permission, thise of the employees left the plant to testify at the Board pro-ceedingFor this they were penalized by being deprived of seniority.The Board held :Having found that the respondent's conduct in prohibiting the employeesin question from leaving the plant was violative of Section 8 (1) of theAct,it follows,and we find, as did the Trial Examiner,that its subsequentaction in depriving three of their . .. of their seniority rights becausethey left the plant without the respondent's permission, was equally vtio-lative of Section 8 (1)...[Emphasis supplied.]The factual situation in theReliancecase being in all essentials identical withthe facts encountered herein, I deem that decision to be dispositive of the20The Respondent's careful avoidance of anything which might "influence" the em-ployees to think that the Union was in a position to bring about a meeting between theparties, or might enhance the Union's prestige, was obviously calculated to impede theUnion's organizational efforts among the employees. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoint here at issue.I therefore conclude and find that because the Respondent'sconduct in prohibiting the five members of the union committee from absentingthemselves from work on July 26 was violative of Section 8 (a) (1) and (3)of the Act, it follows that its subsequent action in imposing a disciplinarylayoff on them because they were absent from work on July 26 without theRespondent's permission was equally violative of Section 8 (a) (1) and (3)of the Act.In any event, I am convinced from the record as a whole, and especially bythe contrast between the Respondent's prompt imposition of a penalty uponthese five employees, for their absence without permission, and the Respond-ent's complacent inaction in the face of records of persistent absenteeism onthe part of other employees, that the Respondent was motivated in imposingthe penalty on the five committee members by the same considerations whichactuated it in originally denying them the day off.Consequently, I find that the Respondent's action in imposing a layoff on thefive employees in question, from July 27 to August 7, 1950, was motivated bythe Respondent's animus against the Union,and by its resentment against thesaid employees for their participation in the conference with a Board agent,which conference the Respondent had sought to obstruct by its refusal to grantthe employees time off from work. I further find that by such action theRespondent interfered with, restrained, and coerced its employees in the ex-ercise of their rights under the Act; discriminated in regard to the hire andtenure and terms and conditions of employment of the five employees so dis-ciplined ; and that the aforesaid conduct was intended to, and did, discouragemembership in the Union.For all the reasons stated above, I find that theRespondent's aforesaid conduct constituted unfair labor practices within themeaning ofSection 8 (a) (1) and (3) of the Act."5.The discharge of Paul BakerBaker was hired by the Respondent on or about January 1, 1950, and wasput to work in the shipping room at a starting pay of 80 cents per hour.Hiswage rate was increased to 90 cents per hour on or about June 17, 1950. Upto the date of his discharge, August 28, 1950, Baker continued to work in theshipping room.The Respondent claims that Baker was, throughout his employment,a generallyunsatisfactory employee,and that on August 28 he committed a derelictionwhich in its view was the "straw that broke the camel's back," precipitatingBaker's discharge on that day.The General Counsel contends that the Respond-ent terminated Baker's employment because of his affiliation with and activityon behalf of the Union, and that it seized upon a trivial incident, in connectionwith which Baker was not even blameworthy, as a pretext for discharging him.The alleged dereliction which led to Baker's discharge centers around his useof a banding machine to fasten metal tape around a parcel which he was preparingfor shipment.One of the two banding machines then available in the Respond-ent's shipping department was empty of tape on the occasion in question.The" Counsel for the Respondent advances the argument that even if the Respondent'sdenial of the day off was discriminatory,the penalty imposed on the employees for takingit off in disregard of the Respondent's instructions should be held valid in order to vindi-cate the Respondent'smanagerial authority.If the managerial authority of the Respond-ent suffered damage as a result of the events herein discussed,that was brought aboutprimarily by its own issuance of discriminatory and illegal instructions to the employees.I see no merit in a suggestion that the burden of the Respondent'swrong-doing be shiftedto the shoulders of the employees who were wronged.That would be the result ofdenying the employees a remedy for the discriminatory penalty imposed upon them becausethey failed to obey the Respondent's discriminatory instructions. SUPERIORCOMPANY, INC.603other was being used by employee Davis, to tape up a parcel. Instead of refillingthe empty machine, and using it to band the parcel on which he was working,Baker walked over to Davis, assisted him in finishing the taping of Davis' parcel,and then used Davis' machine to tape up his own parcel 2' This incident was ob-served by General Manager Nicholas, who asked Baker in a critical tone why hewas not using the other banding machine,' and Baker was, later in the day, dis-charged by his foreman on Nicholas' instructions.The foregoing occurrence was litigated in great detail at the hearing. I donot believe that its significance to the issue of the legality of Baker's dischargewarrants my summarizing all of the conflicting evidence. It is clear from therecord, and I find, thatstanding by itself,Baker's conduct, though it probablywas subject to some criticism,'' was certainly not of such a character that theRespondent would normally have discharged him for it. Indeed, the Respondentmakes no such contention, but asserts rather that Baker's conduct on August 28was merely the culminating point at which its previous dissatisfaction withBaker's work became crystallized into a decision to discharge him.Of crucialimportance, therefore, is determination of the question whether Baker had, up tothat time, been a generally satisfactory or an unsatisfactory employee in the eyesof the Respondent.With respect to that issue, the General Counsel points to the undisputed factthat as late as June 17, 1950,the Respondent voluntarily granted Baker a wageincrease of 10 cents per hour.He argues that Baker must have been, at leastup to that date, a satisfactory employee.General Manager Nicholas offered an unusual explanation for the wage in-crease.2'His testimony may be summarized as follows:From the beginning22From the testimony of Baker, Davis,and Roy L. Francis, I conclude and find that itgenerally took an employee from 10 to 15 minutes to replace an empty spool of tapein a banding machine with a full one, and from 3 to 5 minutes to tape up a parcel. Usuallyan employee preparing a parcel for shipment performed the taping up operation withoutassistance2I conclude from the evidence,including the testimony of Baker himself, that Nicholasmade clear his annoyance with Baker for waiting for the banding machine being used byDavis instead of filling the empty one which was not being used. In his testimony, how-ever, Nicholas described Baker's conduct in a way which would tend to make it appearthat Baker deliberately flouted Nicholas'wishes in the matter.I am not convinced thatBaker understood Nicholas'question,which he apparently thought he had answeredsatisfactorily,as being tantamount to an order to cease waiting for Davis,and to fillthe empty machine.The whole incident was over in a few minutes;Baker impressedme at the hearing as being slow to comprehend the meaning of questions addressed tohim ; and I am persuaded, and therefore find, that Baker's persistence in following thecourse of conduct which he had started did not evidence a deliberate defiance of Nicholas,but rather an inept failure to understand the intent of Nicholas'question,which wasnot an explicit instruction.141 conclude from all of the evidence that there was no rigid practice or rule in theshipping room governing the filling of the banding machines.Usually either the employeeusing a machine when it became exhausted of tape, or the next one having occasion touse it, and finding it empty, would refill it.Sometimes an employee finding one of thebanding machines empty would pick up and use the other one.At times the foremanof the shipping room would refill an empty banding machine. I am convinced, however,that normally if an employee found the only available machine empty, he would beexpected to refill it rather than wait for the one in use to become availableThe gistof Nicholas' complaint against Baker is that the shipping room was extremely busy atthe time, and that Baker wasted time by waiting for Davis' machine. It should be notedthat it would have taken Baker at least 10 minutes to refill the empty machine, and beonly waited for Davis' machine for about 3-4 minutes.Eventually, the foreman of theshipping room filled the empty machine.Perhaps Nicholas considered such a use of theforeman's time wastefulI am willing to infer that this is the case, and conclude, there-fore, that Nicholas was genuinely annoyed with Baker on the occasion under discussion.25Nicholas prefaced his testimony as to why he gave Baker the aforesaid wage increasewith the phrase,"strange as that may sound." 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Baker's employment, Nicholas found it necessary to criticize Baker for makingerrors in preparing orders for shipment, and for undue slowness in doing hiswork " On one occasion, only a day or so prior to June 17, the Respondent'spresident, Kittay, was in Piqua, and worked with Baker in the shipping roompacking some orders for shipment.Kittay then came to Nicholas and demanded,"How do you keep an employee like that around here?" Kittay complained thatBaker had packed first-class merchandise into a package intended to fill anorder for "irregulars." 27Thereupon Nicholas told Kittay that Baker's wife,also employed by the Respondent, earned from $1.10 to $1.20 an hour as comparedto Baker's 80 cents per hour, and asked, "What the heck kind of interest canhe have in his business and how can I expect him" to maintain his self-respectunder such circumstances?Nicholas thereupon proposed to give Baker "a raiseinstead of an argument," and expressed the hope that "that will make a better em-ployee out of him." On that basis, Nicholas testified, he raised Baker's pay by10 cents per hour on June 17.While Nicholas' explanation that he offered Baker a wage increase for thevery reason that he considered him an unsatisfactory employee is improbable onits face, there is evidence in the record that lends it support. Thus, for example,Baker admitted that at one time during his employment he expressed the opinionthat he had incurred Nicholas' disfavor.28 'Although Baker's testimony as tothe time when he expressed this opinion was vague, I find, for the reasons sum-marized in the footnote below, that Nicholas had made plain to Baker his dis-pleasure with his work prior to the time when the Respondent possessed anyknowledge of Baker's union activity or sympathy, and prior to June 17, whenthe wage increase was granted 2BIn the circumstances above outlined I am constrained to credit Nicholas' tes-4timony, and I conclude and find that for some months preceding Baker's dis-20Nicholas'testimony was somewhat verbose and not too specific,but it may reason-ably be taken to amount to this-that Baker frequently had to be urged to work faster,and to be more careful to avoid such errors as including first grade merchandise inshipments to fill orders for "irregulars,"and the like.27Nicholas testified that Kittay had made many complaints to him about similar errorscommitted in the shipping room, and the Respondent introduced into evidence a memo-randum from Kittay to Nicholas, dated July 17, 1950, detailing such complaints, andreferring to numerous previous discussions between them about such mistakes. I creditthe Respondent's contention that numerous mistakes in filling orders had been made byemployees in the shipping room.Of course, Baker was not the only employee who pre-pared orders for shipment, but the evidence of such an incidence of errors lends somesupport to the Respondent's defense.zeAs Baker picturesquely expressed it, he was under the impression that he was on a"list" which he described in scatological terms.28 So far as the record shows, the letter dated July 20, 1950, from the Union to theRespondent, naming Baker as one member of the union committee, contained the firstinformation possessed by the Respondent that Baker was connected with the Union'sorganizational campaignBaker was asked whether he had not made a remark abouthis being on Nicholas' aforesaid "list," as early as March 1, 1950, and replied that hecould not recallWhen asked "what act or acts of Mr. Nicholas prior to . . . the firstday of May 1950, gave rise to your belief that you had been placed on a list by Mr.Nicholas," Baker testified that extra work was available "during those months," andNicholas "would leave the other fellows work and send me home."Moreover, Nicholastestified without contradiction that he made it a practice to penalize employees whom heconsidered unsatisfactory by pointedly laying them off for days at a time when otheremployees were working, or by depriving them of the opportunity to put in overtime whensuch work was available.He further testified that he had followed this course of actionwith respect to Baker for months prior to the latter's discharge.This is borne out bythe Respondent's payroll records, which show that during the period from April throughJuly 1950, the employees of the shipping department frequently worked overtime at timeswhen Baker worked only the normal 40-hour week or less.0 SUPERIOR COMPANY, INC.605charge, the Respondent,despite the fact that it granted Baker a pay increaseon June 17, was dissatisfied with his work for reasons unconnected with hisunion activities or sympathies.This leads us to the final question which must be answered to reach a deter-mination of this case.Would the Respondent have continued Baker in itsemploy, as it had done for some time,despite its generally low opinion of hiswork, bad it not been motivated by its antiunion animus after Baker's unionaffiliation became known to it, to seize upon some convenient pretext to dischargehim?The Respondent's hostility against the Union and its adherents as displayedby its discrimination against the members of the union committee, the timing ofBaker's discharge only a month after his connection with the Union becameknown,'° and the comparatively minor nature of the incident leading to his dis-charge, raise a suspicion that the episode of August 28 was welcomed by Nicholasas a fortuitous excuse to discharge Baker. On' the other hand, there is evidencein the record equally convincing in support of the view that the August 28incident was not utilized by the Respondent to mask a discriminatory discharge,but constituted, as the Respondent contends, the "last straw" insofar as Baker'sdeficiencies on the job were concerned.Thus, as we have seen, the Respondenthad not hesitated to communicate to Baker its low opinion of his qualities asa workman even prior to the time when antiunion considerations might haveinfluenced it.Moreover, despite the relatively minor nature of the August 28occurrences, they did reflect a certain degree of ineptitude on Baker's part, andas I have found, Nicholas was genuinely annoyed thereby. These circumstancesimpel me to the conclusion that the General Counsel has not met the burdenof establishing by a preponderance of the evidence that the Respondent's dis-charge of Paul Baker on August 28, 1950, was discriminatory within the mean-ing of the Act. I shall, consequently, recommend that the complaint be dismissedinsofar as it alleges that Baker's discharge constituted an unfair labor practice.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to be unfair labor practices tendto lead to labor disputes, burdening and obstructing commerce and the free flowof commerce."The General Counsel also points to a threat made by Nicholas to Baker only 4 daysprior to his discharge,that if Baker attended a formal Board hearing on the Union'spetition,then scheduled for September 6, he would be dealt with as he had been on July27, as additional evidence of the Respondent'shostility.With respect to this, Bakertestified that on August 24, during a recess period,he and a group of other employeeswere having coffee in the plant cafeteria,that Nicholas joined the group, and that duringa conversation between them,Baker asked Nicholas whether he had received notice ofthe scheduling of a formal Board hearing on the Union's representation petition.Accord-ing to Baker,Nicholas said that he had received such notice and added a threat that ifBaker attended the said hearing,as he had the July 26 conference,he would be punishedagain.Nicholas denied having made any such threat to Baker during the aforesaidconversation.Roy Lee Francis,a former employee of the Respondent,who was sub-poenaed to appear as a witness,testified that he was seated at the table with Baker andNicholas on the aforesaid occasion,heard parts of the conversation,and that Nicholasdid make such a remark to Baker. I credit the testimony of Baker and Francis in thisrespect, and discredit Nicholas'denial. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYSince it has been found that the Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action to effectuate the policies of the Act.It has been found that the Respondent violated the Act by discriminatingwith respect to the hire and tenure and the terms and conditions of employmentof Paul Baker, Miriam Baker, Donna Bryson, Evelyn Bryson, and Zelpha McNutt.It will be recommended that the Respondent make these employees whole forany loss of pay they may have suffered by reason of the Respondent's discrimi-nation against them, by payment to each of them of a sum of money equal tothe amount he or she would normally have earned as wages from the date ofthe beginning of their discriminatory layoff to the date he or she was reinstatedto the Respondent's employment, less his or her net earnings during that period."The pay losses involved, if any, should be computed in themannerestablishedby the Board in its recent decision in F.W. Woolworth, Company,90 NLRB 289.In addition, I will recommend, in accordance with theWoolworthdecision, thatthe Respondent, upon request, make available to the Board and its agents allrecords pertinent to an analysis of the amounts due as back pay.Since the Respondent, in addition to interrogating employees illegally abouttheir union affiliations and sympathies, also committed acts of discriminationwith regard to the hire and tenure and terms and conditions of employment ofsome of its employees-the latter a form of unfair labor practice which hasbeen held to "go to the heart of the Act," I am convinced that there is a dangerof a repetition by the Respondent of unfair labor practices directed against itsemployees in the event that they should again seek to exercise their rights underthe Act. In order, therefore, to make effective the interdependent guarantees ofSection 7 of the Act, to prevent a recurrence of unfair labor practices, and therebyto minimize industrial strife which burdens and obstructs commerce, and thusto effectuate the policies of the Act, I will recommend that the Respondent ceaseand desist from in any manner infringing upon the rights guaranteed employeesin Section 7 of the ActSince I have found that the Respondent did not commit unfair labor practicesby announcing a forthcoming general wage increase for its employees in lateAugust or early September 1950, by its conduct in relation to the distributionof antiunion petitions among its employees, or by its discharge of Paul Bakeron August 28, 1950, I will recommend that the complaint be dismissed insofaras it alleges that the Respondent's aforesaid conduct constituted violations ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:CANOLUsIONs OF LAW1.TextileWorkers Union of America, CIO, is a labor organization withinthe meaning of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section S(a) (1) of the Act." See :Crossett Lumber Company, 8NLRB 440.32 See:May Department Stores v. N. L. R. B.,326 U. S. 376, affirming as modified 145Jr.2d 66 (C. A. 8), enforcing 53 NLRB 1366. STEWART-WARNER CORPORATION6073.By discriminating in regardto thehire and tenure of employment andthe terms and conditionsof employmentof Paul Baker,Miriam Baker, DonnaBryson,Evelyn Brysonand ZelphaMcNutt, theRespondent has engaged in,and is engaging in, unfair labor practiceswithin themeaning of Section 8 (a)(3) of the Act.4.The aforesaid unfair labor practicesare unfair labor practices affectingcommercewithin themeaning of Section 2 (6) and(7) of the Act.5.TheRespondent has not engaged in unfair labor practices by announcinga forthcominggeneral wage increase for its employees in late August or earlySeptember1950, nor by permittingand encouragingthe distributionfor signa-tures of an antiunionpetition in its plant,nor by its discharge of Paul Baker onAugust 28, 1950.[Recommended Order omitted from publication in this volume.]STEWART-WARNER CORPORATIONandJOHN KELLIHER, FRANCES'MIHELICH AND MARION E. WHITESTEWART-WARNER CORPORATIONandINTERNATIONALUNION OFELECTRICAL, RADIO, AND MACHINE WORKERS, CIO.CasesNos.13-CA-306 and 13-CA-47.May 17,1951Decision and OrderOn June 7, 1950, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpracticesalleged inthe complaint, and recommended dismissal of theseallegations.Thereafter, the General Counsel, the charging indi-viduals, the IUE, and the Respondent filed exceptions to the Inter-mediate Report and supporting briefs, and the IBEW filed a brief.On January 9, 1951, the Board heard oral argument at Washington,D. C., in which the General Counsel, the charging individuals, theIUE, and the Respondent participated.The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.'1Respondent has excepted to the Trial Examiner's failure to permit it to questioncertainwitnesseswith respect to their alleged membership in the Communist Party.As the Trial Examiner stated that he would have credited these witnesses even assumingeach one was a Communist, and because we see no reason in the record for disturbinghis credibility finding,we find that no prejudicial error was committed.We do not,however, adopt the Trial Examiner's discussion with respect to "The Communist 'issue',"finding it unnecessary to pass upon It.94 NLRB No. 85.